 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOSE RIERA; DEBORAH CHASE,                   Case No.: 2:17-CV-06686-RGK-PJW
12 MICHELLE HIMES, DIANNE
     SCURRAH, MARCIA BENJAMIN                     Assigned to Hon. R. Gary Klausner,
13 AND DANIEL BENJAMIN                            Court Room 850
14                      Plaintiffs,                 [PROPOSED]
15        v.                                        FINAL JUDGMENT

16 MECTA, INC., AND SOMATICS, LLC,

17        Defendants.
18

19

20

21

22        This Court, based in part on the Court’s prior June 19, 2018 Order dismissing
23 the claims of plaintiffs JOSE RIERA, DEBORAH CHASE, MICHELLE HIMES,

24 DIANNE SCURRAH, MARCIA BENJAMIN and DANIEL BENJAMIN [Dkt. No.

25 70] against certain defendants, and the Court’s October 1, 2018 Order dismissing the

26 remaining action between plaintiffs JOSE RIERA, DEBORAH CHASE and

27 defendant SOMATICS, LLC (collectively the “Parties”), while expressly retaining

28 jurisdiction to enforce the Parties’ settlement, and good cause appearing,
                                                   1
                                      [PROPOSED] FINAL JUDGMENT
 1 HEREBY ORDERS, ADJUDGES AND DECREES AS FOLLOWS:

 2        1.     The request for entry of final judgment is GRANTED.
 3        2.     Final Judgment is entered against JOSE RIERA, DEBORAH CHASE,
 4 MICHELLE HIMES, DIANNE SCURRAH, MARCIA BENJAMIN and DANIEL

 5 BENJAMIN pursuant to the Court’s June 19, 2018 Order [Dkt. No. 70] dismissing

 6 JOSE RIERA, DEBORAH CHASE, MICHELLE HIMES, DIANNE SCURRAH,

 7 MARCIA BENJAMIN and DANIEL BENJAMIN with prejudice against defendant

 8 MECTA Corporation, and also pursuant to the Court’s June 19, 2018 Order [Dkt. No.

 9 70] dismissing MICHELLE HIMES, DIANNE SCURRAH, MARCIA BENJAMIN

10 and DANIEL BENJAMIN with prejudice against defendant SOMATICS, LLC, and

11 pursuant to the Court’s October 1, 2018 Order [Dkt. No. 160] dismissing the

12 remaining action between plaintiffs JOSE RIERA, DEBORAH CHASE and

13 defendant SOMATICS, LLC.

14        3.     The Parties’ respective rights to appeal the Court’s June 19, 2018 Order
15 [Dkt. No. 70], or any other interlocutory orders issued in this action, following entry

16 of this judgment are expressly RESERVED and NOT waived.

17

18 IT IS SO ORDERED, ADJUDGED AND DECREED.

19

20 Dated: December 14, 2018         ________________________________________
21                                  HON. R. GARY KLAUSNER
22                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                               2
                                  [PROPOSED] FINAL JUDGMENT
